Name: 91/182/EEC: Commission Decision of 8 April 1991 terminating the anti-dumping proceeding concerning imports of high carbon ferro-chromium originating in Albania and the USSR
 Type: Decision
 Subject Matter: competition;  chemistry;  iron, steel and other metal industries;  Europe;  political geography
 Date Published: 1991-04-11

 Avis juridique important|31991D018291/182/EEC: Commission Decision of 8 April 1991 terminating the anti-dumping proceeding concerning imports of high carbon ferro-chromium originating in Albania and the USSR Official Journal L 090 , 11/04/1991 P. 0038 - 0039COMMISSION DECISION of 8 April 1991 terminating the anti-dumping proceeding concerning imports of high carbon ferro-chromium originating in Albania and the USSR (91/182/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 thereof, After consultation with the Advisory Committee as provided for in Regulation (EEC) No 2423/88, Whereas: A. PROCEDURE (1) The Commission received a complaint lodged by the ComitÃ © de Liaison des Producteurs de Ferroalliages de la CEE on behalf of producers representing substantially all Community production of high carbon ferro-chromium. The complaint contained evidence of dumping and injury resulting therefrom which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced by a notice published in the Official Journal of the European Communities (2) the initiation of an anti-dumping proceeding concerning imports into the Community of ferro-chromium containing by weight more than 6 % of carbon falling within CN code 7202 41 90 originating in Albania and the USSR, and subsequently commenced an investigation. (2) The Commission officially so advised the exporters and importers known to be concerned, the representative of the USSR and the Community producers. The parties concerned were given the opportunity to make their views known in writing, to request a hearing and to answer the questionnaires addressed to them seeking the information the Commission deemed to be necessary for the assessment of dumping and injury. None of the complainant Community producers replied to the questionnaires or requested an extension of the time limit for reply set up by the Commission. (3) As a result, the allegations of injury contained in the complaint could not be further investigated and verified. Therefore, the Commission considers that it is not possible to make a determination on injury or threat of injury with respect to the Community industry concerned. B. TERMINATION OF PROCEEDING (4) In view of the circumstances set out above the Commission concludes that the anti-dumping proceeding concerning imports of high carbon ferro-chromium originating in Albania and the USSR should be terminated forthwith. (5) The Advisory Committee has been consulted and has raised no objections. (6) The complainant was informed of the Commission's reasons to terminate the proceeding and did not comment, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of ferro-chromium containing by weight more than 6 % of carbon orginating in Albania and the USSR and falling with CN code 7202 41 90 is hereby terminated. Done at Brussels, 8 April 1991. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 252, 6. 10. 1990, p. 11.